

112 S2147 ES: To amend Public Law 112–59 to provide for the display of the congressional gold medal awarded to the Montford Point Marines, United States Marine Corps, by the Smithsonian Institution and at other appropriate locations.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2147IN THE SENATE OF THE UNITED STATESAN ACTTo amend Public Law 112–59 to provide for the display of the congressional gold medal awarded to
			 the Montford Point Marines, United States Marine Corps, by the Smithsonian
			 Institution and at other appropriate locations.1.Display of congressional gold medal by the Smithsonian InstitutionSection 2 of the Act entitled An Act to grant the congressional gold medal to the Montford Point Marines, approved November 23, 2011 (31 U.S.C. 5111 note), is amended by adding at the end the following:(c)Smithsonian institution(1)In generalFollowing the award of the gold medal in honor of the Montford Point Marines, United States Marine
			 Corps, under subsection (a), the gold medal shall be given to the
			 Smithsonian Institution, where it will be displayed as appropriate and
			 made available for research.(2)Sense of congressIt is the sense of Congress that the  Smithsonian Institution should make the gold medal received
			 under paragraph (1) available for display elsewhere, particularly at other
			 appropriate locations associated with the Montford Point Marines, United
			 States Marine Corps..Passed the Senate March 13, 2014.Secretary